Citation Nr: 0216180	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  02-01 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Waiver of recovery of loan guaranty indebtedness in the 
amount of $4,430.21, plus accrued interest.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had unverified active service from 
April 1988 to March 1995.

The Department of Veterans Affairs (VA) loan guaranty 
indebtedness was originally established against the appellant 
in April 2001, in the amount of $12,235.43, plus accrued 
interest.  In a September 2001 decision on waiver, the 
Roanoke, Virginia, Regional Office's (RO's) Committee on 
Waivers and Compromises (Committee) granted a partial waiver 
to the appellant in the amount of $6,117.72, but denied a 
waiver as to remaining balance of $6,117.71, plus accrued 
interest.  In September 2001, the appellant filed a notice of 
disagreement with that decision and requested a clarification 
of the amount of the debt, including the amount of accumulated 
interest.  In February 2002, the Committee issued a statement 
of the case that inter alia, clarified the amount being 
considered for waiver.  It was explained that the original 
debt was actually $10,547.93, and not $12,235.43.  
Consequently, the remaining indebtedness for further waiver 
consideration was adjusted by subtracting the $6,117.72 that 
had been waived in the September 2001 decision from the 
original $10,547.93 indebtedness.  The remaining debt was thus 
found to be $4,430.21, plus accrued interest.  The denial of 
waiver of that reduced amount continued.  The appellant 
perfected his appeal to the Board of Veterans' Appeals (the 
Board).  

The appellant has not challenged the validity of the loan 
guaranty indebtedness.  Accordingly, the Board limits its 
consideration to the issue of waiver as shown on the 
preceding page.

The appellant's residence is under the jurisdiction of the 
St. Louis, Missouri RO.

In April 2002, the appellant requested and was scheduled to 
appear at a travel Board hearing before a member of the Board 
seated at the St. Louis, Missouri, Regional Office.  The 
appellant failed to appear for the scheduled hearing.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.

2.  There was a default in the VA guaranteed loan that had 
been assumed by the appellant necessitating a foreclosure 
sale of the subject property used as security for the loan, 
resulting in the appellant's loan guaranty indebtedness of 
$10,547.93, plus accrued interest.  The amount of $6,117.72, 
plus accrued interest, of the loan guaranty indebtedness has 
been waived.  

3.  The appellant was not without fault in the creation of 
the loan guaranty indebtedness.  The appellant attempted to 
mitigate the amount of the indebtedness by making an effort 
to rehabilitate the subject property used as security for the 
loan.  

4.  The VA was without fault in the creation of the loan 
guaranty indebtedness.

5.  There is no evidence that the appellant has been unjustly 
enriched by the prior grant of a partial waiver of his loan 
guaranty indebtedness.  

6.  The appellant's income, with consideration of the costs 
of life's basic necessities, has not been shown to be 
insufficient to permit repayment of the remainder of his loan 
guaranty indebtedness not previously waived.  It has not been 
demonstrated that the repayment of that indebtedness would 
result in excessive financial difficulty.  Repayment of this 
indebtedness would not be inequitable.


CONCLUSIONS OF LAW

1.  Following default on the VA guaranteed loan, there was a 
loss of the property which constituted the security for the 
loan and a loss by VA on the loan guaranty.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5302 (West 1991 & Supp. 2002); 
38 C.F.R. § 1.964(a) (2002).

2.  Recovery of the remainder of the appellant's loan 
guaranty indebtedness not heretofore waived, in the amount of 
$4,430.21, plus accrued interest, would not violate the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5302 (West 1991 & Supp. 2002); 38 
C.F.R. § 1.965(a) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Considerations

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  First, there is no issue as to substantial 
completeness of the application.  38 U.S.C.A. § 5102 (West 
Supp. 2002).  The claim is for entitlement to a waiver of a 
loan guaranty indebtedness.  The appellant filed a 
substantially complete request in April 2001.  He identified 
the benefit sought and the basis for his waiver request.  

The appellant has been notified of the information necessary 
to substantiate his claim.  At the time that the appellant 
filed his claim in April 2001, he provided a financial status 
report that was pertinent to his request for a waiver.  In 
May 2001, the RO directed a detailed questionnaire to the 
appellant that essentially advised him of the type of 
evidence lacking to demonstrate entitlement to a waiver of 
his loan guaranty indebtedness.  He was further advised in 
the September 2001 waiver decision and the February 2002 
statement of the case.  After having reviewed the 
correspondence and other documentation of record, the Board 
has concluded that VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

VA attempted to inform the appellant of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
letter issued in May 2001, the RO asked him to specify 
information that would be supportive of his waiver request.  
The RO also informed him that it would request these records, 
but that it was his responsibility to ensure that the RO 
received the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  The RO obtained pertinent 
financial records pertaining to the creation of the 
indebtedness, and financial information from the appellant.  
The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  It does not appear that there are any 
additional pertinent records to be requested or obtained.  

In view of the fact that all available evidence has been 
obtained, the Board finds that the requirements to assist the 
appellant in the development of his claim under the VCAA, 
including the requirements to notify the appellant what 
portion of the evidence is to be provided by him and what 
portion is to be provided by VA, has been fulfilled.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002)  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for initial consideration under 
VCAA, poses no harm or prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Factual Background

The documentary evidence before the Board supports the 
following factual summary:

In November 1994, the appellant and D.G.S. purchased a multi-
family 4 unit home in Virginia from E.G.C., financed 
primarily by the assumption of the obligation of the 
repayment of a VA guaranteed loan.  In the Deed of Assumption 
that was used to convey the property to the appellant and 
D.G.S., it was stated that the conveyance was made expressly 
subject to the VA guaranteed loan, and that the purchasers 
expressly assumed and agreed to pay off the loan.  Monthly 
payments on the assumed VA guaranteed loan, for principal, 
interest, tax and insurance, totaled $643.  E.G.C. had 
previously purchased the subject property used as security 
for the loan in March 1985 following a series of assumption 
transactions that were initiated by J.R.P., the original 
veteran-borrower.  J.R.P. had obtained the VA guaranteed loan 
in October 1977, in the original amount of $54,000, in order 
to finance the purchase of the subject property for the same 
amount.

Following the assumption purchase by the appellant and 
D.G.S., the first documented uncured default on the loan 
occurred with the June 1, 1995 payment.  A Notice of Default 
was issued by the note holder to VA in June 1995.  It was 
stated in that document that the property was a 4-plex, and 
that the appellant had been in a partnership with D.G.S.; 
that he collected rent, kept the money, and left the state 
without leaving a forwarding address.  It was further stated 
that one of the units was not rented, and that D.G.S. and his 
spouse were trying hard to make the past-due installments.  

A Notice of Intention to Foreclose was issued by the note 
holder to VA in September 1995.  The subject property was 
noted to be occupied by tenants.  

In October 1995, D.G.S. filed for Chapter 7 bankruptcy in the 
Federal District Court of Eastern Virginia.  

In December 1995, a supplemental loan servicing note 
indicated that the note holder had talked with D.G.S. who 
stated that the appellant "had skipped out on him six months 
ago."  D.G.S. indicated that he and a second lien holder 
were "processing a friendly foreclosure."  

In a letter from the RO to the note holder, dated in December 
1995, it was indicated that D.G.S. had filed for Chapter 7 
Bankruptcy, and that there was no need for further 
forbearance.  Foreclosure was directed to occur no later than 
in April 1996.

A foreclosure sale was conducted on March 14, 1996.  The note 
holder was the successful bidder at the sale for the VA's 
specified bid of $33,956.  The note holder elected to assign 
the subject property to VA for the amount of the specified 
bid.  In a Substitute Trustee's Deed dated March 14, 1996, 
the subject property was conveyed to VA by the Substitute 
Trustee under the Deed of Trust that had been security for 
the VA guaranteed loan.  On the day of the sale, the property 
was inspected and one of the four units was found to be 
occupied, while the other three were vacant.  

In April 1996, the property was inspected for purposes of 
determining its market value.  The inspector determined that 
the property was unfit for human habitation, and that it 
should be sold as a "contractor's special."  The home's 
"as is" value was determined to be $30,600.  

In December 1996, following active marketing, VA resold the 
subject property to a private third party for $27,500, 
incurring additional expenses in the resale.  In February 
1997, VA paid the note holder on the loan guaranty claim in 
the amount of $10,911.93.  Following the deduction from that 
amount the cost of recording and appraisal fees, the loan 
guaranty indebtedness was determined to be $10,547.93.  The 
appellant was determined to be liable for that indebtedness 
based upon subrogation under the note.  

It appears that the appellant was advised of the loan 
guaranty indebtedness by VA in March 2001.  By this time 
$1,687.50 of interest had accrued on the $10,547.93 
indebtedness, and the total amount of debt was determined to 
be $12,235.43.  

In April 2001, the appellant requested a waiver of the loan 
guaranty indebtedness of $12,235.43.  In his request, he 
stated that the foreclosure and resulting debt were caused by 
the deliberate, fraudulent acts on the part of his partner, 
D.G.S., and that his actions negated the appellant's best 
legal and financial efforts to prevent foreclosure.  He 
explained that he had purchased the subject property along 
with other investment properties in a partnership with 
D.G.S., a building contractor, based upon the understanding 
that the appellant would supply the purchase down payment and 
construction funding and that D.G.S. was to supply the 
"sweat" equity by renovating the properties.  The appellant 
stated that within 2 months he determined that his funding 
was not being used by D.G.S. for construction, but for his 
own purposes.  The business venture very soon led to 
financial ruin, and D.G.S. filed for bankruptcy.  The 
appellant stated that he located another contractor who was 
going to do the renovation work in exchange for an interest 
in the property but that at every step of the way, D.G.S. 
thwarted his attempts to salvage the venture.  He stated that 
D.G.S. refused to relinquish his interest to the new 
contractor, and made threats of physical harm to him.  The 
appellant stated that he was advised by his attorney to walk 
away from the whole thing.  The appellant stated that the 
properties were eventually foreclosed and that he moved back 
to Missouri saddled with enormous credit card and legal debt 
as well as the foreclosure debt on four properties.  

In May 2001, the Committee directed a questionnaire to the 
appellant regarding specifics of the default and foreclosure 
on the VA guaranteed loan.  The appellant responded to those 
questions in June 2001.  In his response, the appellant 
stated that he had bought the subject property in 1994, along 
with 3 others, for investment purposes in a partnership with 
D.G.S.  He stated that the monthly payments of the properties 
were $2,700 and that his salary at the time was $50,000.  He 
stated that D.G.S. never performed the repairs on the 
property, and they were essentially unrentable.  He stated 
that no formal agreement was ever made between him and D.G.S. 
and that D.G.S. collected any rent that was made for the 
units that were rented.  He stated that several other costly 
problems developed, including a broken water main.  The 
appellant stated that he eventually retained legal services 
and followed his attorney's advice to the letter.  He stated 
that he ultimately became $30,000 in debt from attorney fees, 
water bills and property renovation costs.  The appellant 
stated that he first learned of the loan default from the 
previous owner of the property, and that he did everything he 
could to avoid foreclosure but was blocked in his attempts at 
every juncture by D.G.S.  He stated that he did not contact 
the note holder because he was told by the previous owner 
that he would assume responsibility for the debt obligation 
and would not go after the appellant.  Finally, the appellant 
admitted that he has the financial ability to repay the 
indebtedness, but was requesting leniency because he has 
already suffered a great deal financially through no fault of 
his own.  

Pursuant to his request for a waiver, the appellant submitted 
a financial status report dated in April 2001.  It showed 
that the appellant lived in Missouri with a dependent child 
and that he was employed as an engineer.  The appellant 
reported that his total gross monthly income was $7,084.  
After deductions for taxes, retirement, social security, and 
other deductions, his net monthly income was $5,135.  His 
reported monthly expenses totaled $3,900.  After payment of 
monthly expenses, the appellant reported that he had a 
positive balance of $1,235, of which he could pay $1,100 on a 
monthly basis toward the loan guaranty debt.  The appellant 
valued the total amount of his assets at $66,700, consisting 
primarily of a vehicle valued at $35,000, and stocks valued 
at $20,000.  The unpaid balance of his debts were $74,895, 
for which he paid $800 per month.  He was not past due on any 
debts.  

The appellant was given an opportunity to authenticate his 
current income and his income at the time of the foreclosure 
by the submission of copies of his federal tax returns for 
1995 to 2000.  He has dutifully done so.  These reports 
substantiate the accuracy of the financial information he had 
previously reported.  

In a September 2001 waiver decision, a partial waiver was 
granted by the Committee at the RO in the amount of 
$6,117.72, leaving an indebtedness of $6,117,71, plus accrued 
interest, remaining.  The basis given for the partial waiver 
was the finding of reduced responsibility since, as explained 
by the Committee, both the appellant and D.G.S. were equally 
responsible for the indebtedness, and therefore a waiver of 
half of the indebtedness for the appellant would not be 
against equity and good conscience.  

As explained above, in the February 2002 statement of the 
case, the Committee clarified the amount being considered for 
waiver.  The remaining indebtedness for further waiver 
consideration was adjusted and computed to be $4,430.21, plus 
accrued interest.  The appellant perfected an appeal of the 
denial of a waiver of that remaining indebtedness.  

Analysis

The law precludes waiver of recovery of any indebtedness 
where any one of the following elements is found to exist:  
(1) Fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. 
§ 5302 (West 1991).  In the Committee's September 2001 
decision, this question was resolved in favor of the 
appellant, finding, in essence, that there was no showing of 
fraud, misrepresentation, or an indication of bad faith on 
the part of the appellant in the creation of the debt.  The 
Board concurs with this preliminary finding.  Therefore, 
there is no statutory bar to waiver of recovery of the debt.  

The next question before the Board for review is whether the 
evidence establishes that recovery of the loan guaranty 
indebtedness would be against equity and good conscience, in 
which case recovery of that indebtedness must be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.964, 1.965.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment. Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider, and in fact has considered, all of these 
specifically enumerated elements.  However, the issues of 
fault, unjust enrichment, and undue hardship are more 
significant to the case before the Board.  

VA's working definition of "fault" is "[t]he commission or 
omission of an act that directly results in the creation of 
the debt"  (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the appellant had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

It is the appellant's contention that he should be granted a 
waiver of his loan guaranty indebtedness since he had been 
essentially defrauded by his business partner, and that his 
partner not only caused the default but blocked every effort 
of the appellant's to avoid the foreclosure.  He essentially 
believes that because of this he was not at fault in the 
creation of the debt.  He has requested a waiver on that 
basis.  

In the present case, notwithstanding the fact that the 
appellant claims that he had done everything feasible to 
avoid the foreclosure, he remained at all times in direct 
control of the subject property and debt obligation.  The 
appellant is an educated and financially sophisticated 
individual.  The Board notes that the appellant had been able 
to purchase the subject property under favorable conditions 
by assuming the VA guaranteed loan in the first place.  
Unfortunately, based upon the circumstances of having entered 
into a bad business arrangement, he could no longer make the 
payments.  But certainly, the appellant could not have 
expected VA to ensure that he would not lose any money on a 
bad investment decision in addition to guaranteeing payment 
on the loan obligation.  The appellant's assumed 
responsibility for payment under that loan obligation was not 
contingent upon whether he was able to keep tenants in his 
rental property or whether it was advantageous for him to 
maintain his loan payments.  The appellant was in direct 
control of his financial situation, choosing how to spend his 
available funds.  It was incumbent upon him to take those 
actions expected of a person exercising a high degree of 
care, with due regard to his contractual responsibility to 
the Government, or accept the consequences for not doing so.  
The appellant stood to gain considerable monetary advantages 
if his investment plans worked out; he should be willing to 
accept the consequences when those plans go awry.  

The evidence shows that the appellant moved from the state in 
which the subject property was located contemporaneous with 
the initial default on the VA guaranteed loan.  This action 
alone jeopardized his ability to monitor the situation.  The 
evidence also shows that the appellant failed to contact the 
note holder or the VA regarding his role in the problem.  It 
appears as though he was led to believe that he could simply 
walk away from the problem and cut his losses, and that he 
chose to do so.  Regardless of whether he was ill advised or 
came to this conclusion himself, these actions show that he 
had simply abandoned his legal obligation to repay the loan 
when instead he should have at the very least communicated 
with the parties to whom he was obligated.  

It is clear that the appellant's actions were not those 
expected of a person exercising a high degree of care, with 
due regard for his contractual responsibilities to the 
Government.  The Board is concerned with the appellant's 
"commission or omission of acts resulting in the creation of 
the debt."  When considering the available evidence, it is 
reasonable to conclude that the appellant should be held 
responsible for the consequences of his failure to simply 
meet the home loan obligation, namely, the default of the VA 
guaranteed loan and the foreclosure sale of the subject 
property.  

The appellant may argue that his fault is totally excusable 
because he made every conceivable attempt to repair the 
property so that he could rent it and provide the means to 
meet the loan obligation.  His attempts to avoid foreclosure 
in this way were not contemporaneously documented, but the 
Board accepts his claims as true.  The appellant's attempts 
to rehabilitate the value of his investment by hiring an 
attorney and another contractor may be relevant to 
mitigation, but it is not the critical issue.  The 
appellant's eventual total abandonment of his contractual 
obligation under the loan is.  By definition and under all 
accepted criteria, the appellant must be considered at fault.

Notwithstanding this conclusion, the Board may take into 
consideration any mitigating factors, and a finding of fault 
can be tempered by a finding that the appellant made an 
effort to avoid or at least minimize the loan guaranty 
indebtedness.  Although the Board will concede that the 
appellant acted in mitigation of his fault, his sense of 
responsibility for his obligation to the Government was 
clearly secondary to his own financial well-being.  
Nevertheless, the appellant's efforts at mitigation can be, 
and in fact, were acknowledged by the RO under "equity and 
good conscience."  It was on that basis, that he was accorded 
a substantial partial waiver.

In summary, the appellant made financial choices that he 
believed were in his family's best interest; in so doing, he 
unilaterally agreed to accept the consequences of those 
choices.  Even though he shares in the fault that lead to 
foreclosure in the first place, he may be, and in fact, has 
been credited for his efforts toward rectifying the problems 
and attempting to reduce the financial harm his decisions 
eventually caused the Government.  

In a waiver determination, the Board is required to consider 
whether the granting of a waiver would provide an unjust 
enrichment to the appellant.  The appellant has argued that 
he never received rents but instead incurred enormous 
expenses in trying to rehabilitate the difficult partnership 
circumstances that were quickly leading to foreclosure.  The 
Board notes that with any rental property, even those that 
cannot be rented, there is always the possibility that one 
could get certain financial advantages by showing 
depreciation as a rental expense on Federal and state income 
tax returns.  Nevertheless, there is no evidence that the 
appellant had any such gains and the Board must find that 
there was no unjust enrichment to the appellant on account of 
this transaction.  

There is no evidence that VA shared any fault in the creation 
of the debt, that the appellant's reliance on VA benefits 
resulted in relinquishment of a valuable right or incurrence 
of a legal obligation, or that the appellant changed positions 
to his detriment because of the VA loan. 

Prior to an equitable ascertainment of the appellant's 
indebtedness, the Board must analyze his financial status and 
the impact of loan guaranty payments on his ability to 
discharge his responsibilities to provide himself and his 
family with the basic necessities of life in the future.  The 
appellant submitted a financial status report when he 
initially applied for a waiver in April 2001.  He showed a 
considerable surplus and indicated that he could pay up to 
$1,100 per month towards his VA indebtedness.  In September 
2001, he indicated that he was entering an MBA program that 
would cost $1,000 per month for 24 months.  

The appellant is young, experienced, resourceful, and 
gainfully employed; based upon his experience and initiative 
he may reasonably be expected to enjoy many more years of 
substantially gainful employment.  Even with the projected 
tuition payments noted above, the appellant would still enjoy 
a $100 monthly surplus after payment of expenses and recurring 
monthly debts.  It is also significant to note that he was 
current on the monthly payments made towards his secondary 
indebtedness.  

With respect to the appellant's overall debt picture, the 
Board is particularly mindful of the principle that, once the 
necessary living expenses have been met, the appellant is 
expected to accord a debt to VA the same regard given to any 
other debt.  The Board has reviewed the financial data 
provided by the appellant and finds the evidence consistent 
with finding that he has the ability to repay the debt.  
Typically, loan guaranty debts are paid over a five-year (60 
month) period.  A realistic projection of the appellant's 
foreseeable financial status is that he would be able to pay a 
similar amount per month, over that five-year period, toward 
the loan guaranty indebtedness.  On that basis, it would not 
impose an undue hardship to recover the remainder of the 
appellant's loan guaranty indebtedness, $4,430.21, plus 
accrued interest.

This is not to say that he and his family will not experience 
certain inconveniences as a result of the repayment of the 
indebtedness to the Government.  Obviously, additional 
finances would be beneficial to their quality of living.  
There is no evidence, however, that they will be forced to 
endure a lack of food, clothing, warmth, or shelter as a 
result of the collection of the debt.  

In conclusion, the Board has determined that the appellant 
was at fault in the creation of the loan guaranty 
indebtedness.  The VA has absorbed a significant loss in this 
transaction.  Although the appellant made attempts to 
mitigate the amount of that loss, he should bear a 
substantial burden of its repayment since he shared in the 
creation of the circumstances leading to the indebtedness in 
the first place.  The Board has found no evidence that he was 
enriched as a direct result of the loan, but that he has the 
financial ability to repay the remainder of the indebtedness 
not heretofore waived without incurring undue hardship.  The 
necessity for further moderation in the exercise of the 
Government's rights is not indicated.  Any further waiver 
would ignore the imputed fault of the appellant in the 
creation of the debt.  Enforcement of the collection of this 
lesser amount contemplates the efforts made on the part of 
the appellant to save the investment and avoid foreclosure.  
The end result would not be unduly favorable or adverse to 
either the Government or the appellant.  

The Board finds, therefore, that under the principles of 
equity and good conscience, taking into consideration all of 
the specifically enumerated elements of 38 C.F.R. § 1.965(a), 
it would not be unfair to recover $4,430.21, plus accrued 
interest, of the appellant's loan guaranty indebtedness.  
Accordingly, the prior decision of the RO is affirmed, and 
the appellant's request for an additional waiver is denied.


ORDER

Waiver of recovery of the remainder of the appellant's loan 
guaranty indebtedness not heretofore waived, in the amount of 
$4,430.21, plus accrued interest, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

